DETAILED ACTION
Claims 1-19 are considered in this office action. Claims 1-19 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are  rejected under 35 U.S.C. 103 as being unpatentable over Park (US2017/0001650) in view of Degawa et al. (WO 2019/016915A1)but US PGPUB 2020/0148221 will be used for citing purpose and in further view of Hyundai (CN103714584B) herein after will be referred as Park, Degawa and Hyundai respectively.

Regarding Claim 1, Park teaches an apparatus for controlling a vehicle (Para [005]: Systems and techniques are disclosed that provide a driver assistance apparatus), the apparatus comprising: 
a processor (#170 Fig. 3) configured to: 
determine whether the vehicle enters a tollgate, in advance, based on driving situation information (Para [0212] Line 1-4 : “Referring to e.g., FIG. 8, the processor 170 may detect through route information in the navigation information and vehicle 700 position information that the vehicle 700 has approached the tollgate O1”), 
determine, when the vehicle is scheduled to enter the tollgate, whether a current driving lane of the vehicle is a high- pass lane or a general lane (Para [0213] Line 1-4 and Fig. 4: “Referring to FIG. 9, the processor 170 may detect the tollgate O1 and the express tollgate sign O2 from the image captured by the camera 160 to detect that the vehicle 700 has approached the tollgate O1”: here express lane is interpreted as high-pass lane and cash lane is interpreted as general lane)
 
Degawa teaches automatically switch a driving mode based on the current driving lane of the vehicle and control the vehicle; and a storage (#140) configured to store information determined by the processor (Para [0030] Line 1-5 : “In the case where the host vehicle is planning to enter a manual-gate traffic lane (YES at S1), the travel control unit 14 disengages the automated driving 7 (S3)” here manual gate traffic lane is interpreted as general lane ). 
Hyundai teaches wherein the processor is further configured to: when the current driving lane of the vehicle is the high-pass lane, determine whether the tollgate is opened or closed, (Line 392-394: “whether each lane is passable, the real-time traffic smoothness of each lane, and whether it is a high-pass lane The toll station information and whether the high-pass lane is passable are displayed graphically through the navigation screen”: here passable is interpreted as opened). 

After it is determined by Hyundai that the high-pass lane is passable i.e. opened then the Park reference teaches to execute the self-driving function of passing the express toll gate (which is interpreted as high pass lane where the toll is paid via a terminal) and would have been obvious to an ordinary person skilled in the art to modify Park and to incorporate Degawa and Hyundai
To autonomously drive the vehicle pass through the high pass lane / express toll booth. 

Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to incorporate the teachings of Degawa and Hyundai to include automatically switch a driving mode based on the current driving lane of the vehicle and control the vehicle; and a storage configured to store information determined by the processor and the processor is further configured to: when the current driving lane of the vehicle is the high-pass lane, determine whether the tollgate is opened or closed and determine the driving mode and control the vehicle in an assist mode or pilot mode. Doing so would make the driving operation safer around the toll gate area when they do not need to stop to pay for the toll and smoothen the traffic flow. 

Similarly Claims 17 and 18 are rejected on the similar rational. 	

Regarding Claim 2, Park in view of Degawa and in further view of Hyundai teaches the apparatus of claim 1. Park also teaches wherein the driving situation information includes at least one of image information in front of the vehicle, sensing information, map information, location information, or information received from an outside of the vehicle (Para [0211]: “After receiving information, the processor 170 may detect the driving state of the vehicle 700 from at least one of the navigation information, image information, sensor information, and driving history information in step S103”).

Regarding Claim 3, Park in view of Degawa and in further view of Hyundai teaches the apparatus of claim 1. Park teaches wherein the processor is configured to: determine whether the current driving lane of the vehicle is the high-pass lane or the general lane, based on at least one of a high- pass gate sign in front, a high-pass guidance line, a high-pass guidance sign, a high-pass road marking, or whether the current driving lane is split (Para [0213] : “Referring to FIG. 9, the processor 170 may detect the tollgate O1 and the express tollgate sign O2 from the image captured by the camera 160 to detect that the vehicle 700 has approached the tollgate O1”)

Regarding Claim 4, Park in view of Degawa and in further view of Hyundai teaches the apparatus of claim 3. Park teaches wherein the processor is configured to: determine whether the current driving lane is split, based on at least one of an increase in a number of lanes in front, whether a lane width of the current driving lane of the vehicle increases, or whether a split center 
    PNG
    media_image1.png
    584
    571
    media_image1.png
    Greyscale


Regarding Claim 5, Park in view of Degawa and in further view of Hyundai teaches the apparatus of claim 1. Park teaches wherein the processor is configured to: determine that the current driving lane of the vehicle is the high-pass lane, when a high-pass guidance lane is present in the current driving lane of the vehicle or when a high-pass gate is present in front (Fig.4 here express lane gate O1 is interpreted as high pass gate).  

Regarding Claim 6, Park in view of Degawa and in further view of Hyundai teaches the apparatus of claim 5. Park teaches wherein the processor is configured to: when the high-pass guidance lane is not present in the current driving lane of the vehicle and the high-pass gate is 170 may control the first display unit 181 to display a first projected image A1 matching the first object O1 on the windshield W. For example, the first projected image A1 may be displayed so that an arrow indicates the express tollgate sign, thus a user may intuitively recognize that a proposed self-driving function has been recommended by the driver assistance apparatus for passing an express tollgate lane” : here the vehicle is detecting the both gate and determine on the basis of the image information whether it is on high pass lane or cash lane which is general lane as disclosed in the specification of the pending application) .

Regarding Claim 7, Park in view of Degawa and in further view of Hyundai teaches the apparatus of claim 6. Park teaches wherein the processor is configured to: when the high-pass sign is not present in front and the high-pass road marking is not present in the current driving lane, determine whether the current driving lane of the vehicle is split (Fig.8)

    PNG
    media_image1.png
    584
    571
    media_image1.png
    Greyscale
 .  

Regarding Claim 8, Park in view of Degawa and in further view of Hyundai teaches the apparatus of claim 7, wherein the processor is configured to: determine that the current driving lane is split, when at least one of an increase in a number of lanes in front of the vehicle, an increase in a lane width of the current driving lane of the vehicle, or generation of a split center line in the current driving lane of the vehicle occur (Fig.8 as shown above in Claim 7 rejection).

Regarding Claim 9, Park in view of Degawa and in further view of Hyundai teaches the apparatus of claim 1. Degawa teaches wherein the processor is configured to: determine and control a driving mode as a driver mode, when the current driving lane of the vehicle is the general lane (Para [0030] Line 1-5 “In the case where the host vehicle is planning to enter a 1), the travel control unit 14 disengages the automated driving mode and switches to the manual driving mode to stop controlling the actuator unit 7 (S3)” here manual gate is interpreted as general lane). 

Regarding Claim 10, Park in view of Degawa and in further view of Hyundai teaches the apparatus of claim 1. Hyundai teaches wherein the processor is configured to: determine whether the tollgate is opened or closed, when the current driving lane of the vehicle is the high-pass lane (Line 392-394: “whether each lane is passable, the real-time traffic smoothness of each lane, and whether it is a high-pass lane The toll station information and whether the high-pass lane is passable are displayed graphically through the navigation screen”: here passable is interpreted as opened). 

 Regarding Claim 11, Park in view of Degawa and in further view of Hyundai teaches the apparatus of claim 10. Hyundai teaches wherein the processor is configured to:  32Attorney Docket No. 15438-762determine whether the tollgate is opened or closed, based on at least one of information about whether the tollgate is opened or closed, a state of an indicator light indicating a possibility to enter a high- pass gate, whether a stop obstacle is present at an entrance of the high-pass gate, or whether a preceding vehicle passes through the high- pass gate, which are received from an outside of the vehicle (Line 390-396 : “The user interface part 500 integrates the toll station information received by the information receiving part 300 with the Qualcomm terminal information received from the Qualcomm information part 600, and whether each lane is passable, the real-time traffic smoothness of each lane, and whether it is a high-pass lane The toll station information and whether the high-pass lane is passable are displayed graphically through the navigation 

Regarding Claim 12, Park in view of Degawa and in further view of Hyundai teaches the apparatus of claim 11. Hyundai teaches wherein the processor is configured to: determine that the tollgate is opened, when information of a status of the tollgate indicates that the tollgate is open, when the state of the indicator light indicates that entering the high-pass gate is possible, when the stop obstacle is not present at the entrance of the high-pass gate, or when the preceding vehicle passes through the high-pass gate (Line 390-396 : “The user interface part 500 integrates the toll station information received by the information receiving part 300 with the Qualcomm terminal information received from the Qualcomm information part 600, and whether each lane is passable, the real-time traffic smoothness of each lane, and whether it is a high-pass lane The toll station information and whether the high-pass lane is passable are displayed graphically through the navigation screen. In other words, the user interface unit 500 integrates the toll booth information and the Qualcomm terminal information and provides the driver more simply and easily” here each lane or high pass lane is passable is interpreted as toll gate is opened and the real-time traffic smoothness of each lane is interpreted as preceding vehicle passes through the high pass gate).  

Regarding Claim 14, Park in view of Degawa and in further view of Hyundai teaches the apparatus of claim 11. Hyundai teaches wherein the processor is configured to: determine whether each lane is passable, the real-time traffic smoothness of each lane, and whether it is a high-pass lane The toll station information and whether the high-pass lane is passable are displayed graphically through the navigation screen. In other words, the user interface unit 500 integrates the toll booth information and the Qualcomm terminal information and provides the driver more simply and easily” here each lane or high pass lane is passable is interpreted as toll gate is opened and the real-time traffic smoothness of each lane is interpreted as preceding vehicle passes through the high pass gate).   

Regarding Claim 15, Park in view of Degawa and in further view of Hyundai teaches the apparatus of claim 14. Hyundai teaches wherein the processor is 33Attorney Docket No. 15438-762 configured to: determine that the passing through the tollgate is possible when at least two following information indicate that the tollgate is open: the information about whether the tollgate is opened or closed, the state of the indicator light indicating the possibility to enter the high-pass gate, whether the stop obstacle is present at the entrance of the high- pass gate, and whether the preceding vehicle passes through the high-pass gate (Line 390-396 : “The user interface part 500 integrates the toll station information received by the information receiving part 300 with the Qualcomm terminal information received from the Qualcomm information part 600, and whether each lane is passable, the real-time traffic smoothness of each lane, and whether it is a high-pass lane The toll station information and whether the high-pass lane is passable are displayed graphically through the navigation screen. In other words, the user interface unit 500 integrates the toll 

Regarding Claim 16, Park in view of Degawa and in further view of Hyundai teaches the apparatus of claim 15. Hyundai teaches when passing through the tollgate is possible (Line 390-395) and Park teaches wherein the processor is configured to: determine and control the driving mode as a pilot mode (Para [0216] “For example, the processor 170 may extract a self-driving function of passing an express tollgate lane by self-driving, and a self-driving function of passing a cash lane by self-driving, when the vehicle 700 has approached the tollgate. That is, when the vehicle has approached the tollgate, the processor 170 may extract the self-driving function relating to passing the tollgate that a general driver has a difficulty, and execute the self-driving function according to a user selection to enable user convenience and safe driving”).

Claim 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Degawa and in further view of Hyundai and in further view of Hwang et al. (US2019/0004179) herein after will be referred as Hwang. 

Regarding Claim 13, Park in view of Degawa and in further view of Hyundai teaches the apparatus of claim 11. 


    PNG
    media_image2.png
    824
    437
    media_image2.png
    Greyscale
  

And Park teaches determine the driving mode as assist mode (Para [0216]: “a self-driving function of passing a cash lane by self-driving, when the vehicle 700 has approached the tollgate”: here self-driving function to pass a cash lane which is kind of closed gate until the driver pays the dues is interpreted as assist mode). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park, Degawa and Hyundai to incorporate the teachings 

Regarding Claim 19, Park in view of Degawa in further view of Hyundai teaches the apparatus of claim 18. 
Degawa teaches determining that the driving mode is a driver mode, when the current driving lane of the vehicle is the general lane (Para [0030] Line 1-5); 

Park and Hyundai as explained in Claim 1, teaches in response to determining that current driving lane of the vehicle is the high pass lane and the tollgate is opened, controlling the vehicle in the pilot mode. 

Park also teaches in response to determining that the current driving lane of the vehicle is the high- pass lane and Hwang teaches  the tollgate is closed (Fig.10A Para [0102]), and Again Park teaches controlling the vehicle in the assist mode in which a vehicle system assists driving of the vehicle by a user ((Para [0216]: “a self-driving function of passing a cash lane by self-driving, when the vehicle 700 has approached the tollgate”: here self-driving function to pass a cash lane which is kind of closed gate until the driver pays the dues is interpreted as assist mode). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park, Degawa and Hyundai to incorporate the teachings of Hwang to include determining if the toll gate is closed . Doing so would avoid any collision or mishap. 
Response to Arguments
The applicant mainly argues that Park, Degawa, Hyundai and Hwang does not expressly teaches “determining the driving mode and control the vehicle in an assist mode or pilot mode based on determining whether toll gate is opened or closed.”
The examiner respectfully does not agree with the applicant’s assertion.  As stated above in detail, Hyundai teaches wherein the processor is further configured to: when the current driving lane of the vehicle is the high-pass lane, determine whether the tollgate is opened or closed, (Line 392-394: “whether each lane is passable, the real-time traffic smoothness of each lane, and whether it is a high-pass lane The toll station information and whether the high-pass lane is passable are displayed graphically through the navigation screen”: here passable is interpreted as opened).  After it is determined by Hyundai that the high-pass lane is passable i.e. opened then the Park reference teaches to execute the self-driving function of passing the express toll gate (which is interpreted as high pass lane where the toll is paid via a terminal) and would have been obvious to an ordinary person skilled in the art to modify Park and to incorporate Degawa and Hyundai to autonomously drive the vehicle pass through the high pass lane / express toll booth. 
Park also teaches in response to determining that the current driving lane of the vehicle is the high- pass lane and Hwang teaches the tollgate is closed (Fig.10A Para [0102]), and Again Park teaches controlling the vehicle in the assist mode in which a vehicle system assists driving of the vehicle by a user ((Para [0216]: “a self-driving function of passing a cash lane by self-driving, when the vehicle 700
Hence Park in view of Degawa and in further view of Hyundai and in further view of Hwang teaches in response to determining that the current driving lane of the vehicle is the high- pass lane and the tollgate is opened, controlling the vehicle in the pilot mode and in response to determining that the current driving lane of the vehicle is the high- pass lane and the tollgate is closed, controlling the vehicle in the assist mode in which a vehicle system assists driving of the vehicle by a user to safely operate the vehicle around the toll gate and smoothen the traffic flow. 


Conclusion
Please refer to PTO-892 for reference cited and any relevant prior arts.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218.  The examiner can normally be reached on M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ABDHESH K JHA/Primary Examiner, Art Unit 3668